Citation Nr: 1622226	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  06-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a broken jaw.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypothyroidism.  

4.  Entitlement to service connection for traumatic brain injury (TBI).

(The issues of entitlement to service connection for skin disorder, liver disease and prostate disorder are addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in March 2011, and March 2016, received from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The Board notes that although the March 2011 rating decision reflects that the RO reopened the claim with respect to entitlement to service connection for a broken jaw, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issue is characterized as such on the title page.  

The Board further notes that in a May 2013 rating decision, service connection was granted for a residual scar located on the head, face, or neck, and in an April 2014 rating decision, service connection was granted for tinnitus.  The awards represent a full grant of the benefits sought with respect to those issues.  

The decision below addresses the hearing loss claim and the claim to reopen a claim of service connection for a broken jaw.  The reopened issue, along with the issues of entitlement to service connection for hypothyroidism and a TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2008 rating decision, service connection was denied for a broken jaw because the evidence did not show a jaw disability.  

2.  Evidence received since the January 2008 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of entitlement to service connection for a broken jaw.  

3.  Resolving reasonable doubt in the Veteran's favor, hearing loss is related to active service.


CONCLUSIONS OF LAW

1.  The January 2008 RO decision, which denied the Veteran's claim of entitlement to service connection for a broken jaw, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).   

2.  The criteria for reopening the claim of entitlement to service connection for a broken jaw have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria to establish service connection for hearing loss have been met.  38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

A.  Laws and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Analysis

In a January 2008 rating decision, the RO denied reopening the claim of entitlement to service connection for a broken jaw.  At that time, the record included service treatment records, post service treatment records, and the Veteran's statements.  The evidence was reviewed and the RO denied the claim of entitlement to service connection for a broken jaw based on a determination that residuals of a broken jaw were not shown.  

Because the Veteran did not submit a notice of disagreement (NOD) to the January 2008 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the February 2008 notice of the determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  The Board notes that although VA treatment records added to the record within one year of the notice of the rating decision include a December 2008 dental record pertaining to tooth number #30 and/or #31, the evidence does not relate to a broken jaw.  Thus, the evidence is not new and material with respect to a jaw fracture/disability as it does not raise a reasonable possibility of substantiating the claim.  Id.  

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's January 2008 rating decision includes an August 2010 private record of treatment noting "a service related status postoperative fractured mandible with secondary otalgia."  In addition, the physician reported having evaluated the Veteran in approximately 1987, noting not only an injury to the Veteran's jaw during service but also orthodontic complications of dental surgery.  Further, the November 2010 VA dental examination report notes that the Veteran sustained blunt facial/dental trauma with avulsion of two teeth during service, and also that he sustained a mandibular condyle fracture as a result of a fall during service in 1960.  The opinion provided was that it was more than likely that the Veteran's "dental condition" is related to dental trauma during service.  

When considered with previous evidence of record, the Board finds the additional evidence related to a broken jaw coupled with the Veteran's assertions, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a broken jaw. 

As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for a broken jaw is addressed in the remand below.

II.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

B.  Analysis

The Veteran seeks service connection for hearing loss as a result of noise exposure during service.  The Veteran is competent to report noise exposure and onset of decreased hearing during service.  Consistent with his assertions in that respect is an April 2011 rating decision reflecting service connection has been established for tinnitus as a result of noise exposure during service.  Thus, the issue is whether the Veteran has hearing loss for VA compensation purposes related to the in-service noise exposure.  

The March 2015 VA examiner opined that hearing loss is not related to service based on normal hearing shown at separation.  However, 38 C.F.R. § 3.385 does not preclude service connection for current hearing loss where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303(d).  

Against this background is a June 2013 opinion from the Veteran's private audiologist noting exposure to excessive noise levels during service, and that tinnitus was commonly associated with hearing loss.  Moreover, the March 2014 opinion provided by the Veteran's private physician is that it is at least as likely as not that the Veteran's hearing loss is directly related to the acoustic trauma during service.  The Veteran's history of excessive noise exposure during service was noted, to include in association with duties on the flight line with exposure to jet engines and loud gas and turbine generators without hearing protection, as well as having been involved in a plane crash.  Current audiogram was noted to show speech discrimination of 88 percent in each ear, and findings were reported to be consistent with noise-related hearing loss and associated service-connected tinnitus.  The Board finds that the thorough and soundly reasoned opinion to have significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The evidence establishes hearing impairment for VA compensation purposes.  See 38 C.F.R. § 3.385.  There is a competent opinion in which it was determined to be as likely as not that the Veteran's hearing loss is related to noise exposure during active service. 

Both current hearing loss and excessive noise exposure during service have been established, and there is a competent opinion relating the Veteran's current hearing loss disability to noise exposure during service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss is related to active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for hearing loss.


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for a broken jaw; to that limited extent, the appeal is granted. 

Service connection for hearing loss is granted.


REMAND

The Veteran's reopened claim of entitlement to service connection for a broken jaw, based on the evidence and the Veteran's assertions, is reasonably construed to include residuals of facial/dental trauma and/or dental treatment during service, to include loss of teeth, to include for purposes of VA outpatient dental treatment.  In that respect, at the December 2015 Board hearing, he stated that shortly after separation from service, he had to have his wisdom teeth pulled, as well as root canals, because of the in-service facial/dental trauma and/or dental treatment, as detailed below.  

At the December 2015 hearing, the Veteran stated that "My whole goal is to get where I could get my dental things taken care of and the only way I could get that is 100 percent."  Transcript at 16 (2015).  It has been held that a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 77 Fed. Reg. 4470 (Jan. 30, 2012) (codified at 38 C.F.R. § 3.381(a) (2015)).  The relevant provisions should be addressed on remand.  

By way of history, service dental records from Dyess Air Force Base (AFB) in Texas, note a flight line accident resulting in a fracture of tooth #9 in November 1958, and a December 1958 entry notes excision of the tooth.  Subsequent entries in 1960 pertain to replacement/implantation, as well as treatment with respect to teeth #8 and #10.  In addition, pericoronitis was indicated with respect to tooth #32, and surgical removal of overlying flap noted in August 1960.  

In addition, service treatment records include a November 1960 record reflecting a 11/2-inch laceration of the head, approximately 1/4 inch deep, which was noted to have been cleaned, sutured, and dressed.  The wound was noted to be healing well and the sutures were removed later that same month.  A subsequent entry that same month notes a history of a 'Broken cheek bone,' after being hit on the side of the head 10 days earlier.  Complaints of noticing a "'crack' whenever he presses on zygomatic arch" anterior to the right ear were noted, as well as pain with chewing, along with inability to bite firmly.  The impression of x-ray examination of the temporomandibular joint was transverse non-displaced fracture of the right zygomatic arch.  

The February 1961 separation examination report shows a normal head, face, neck and scalp, nose, sinuses, mouth and throat, and ears.  A fracture of the right zygoma in November 1960 was noted to be a result of direct trauma with no residual, with no deformity of the zygomatic arch on the right.  Several teeth are noted as missing.

After service, an April 1969 dental rating decision reflects entitlement to VA outpatient dental treatment only was established for tooth #9.  

The December 2007 VA examination report reflects lateral excursion of 8 mm, and no functional impairment due to loss of motion and masticatory function loss was noted.  In addition, no bone loss of the mandible, maxilla, or hard palate was reported.  

An August 2010 private record of treatment record notes "service related status postoperative fractured mandible with secondary otalgia."  The physician reported having evaluated the Veteran in approximately 1987, noting not only an injury to the Veteran's jaw during service but also orthodontic complications of dental surgery.  The Board notes that a September 2010 private record reflects not only nasal septal reconstruction and endoscopic sinus surgery in 1987, but also a broken temporomandibular joint area on the left side causing ear pain, malocclusion, and a cosmetic deformity secondary to dental surgery and a mandibular fracture.  In view of the evidence of a fracture to the right zygomatic arch during service, and the Veteran's assertions, on remand, clarification should be obtained with respect to the left-sided maxillofacial findings reported. 

In addition, the November 2010 VA dental examination report notes that the Veteran sustained blunt facial/dental trauma with avulsion of two teeth during service, and also that he sustained a mandibular condyle fracture as a result of a fall during service in 1960.  Findings were noted to include inter-incisal range of motion of 50 and lateral excursion of 10mm, and the opinion provided was that it was more than likely that the Veteran's "dental condition" is related to dental trauma during service.  The dental condition to which the opinion refers is unclear.  As such, the examination report is not adequate for a determination.  Thus, a new VA examination is warranted.  

In addition, a November 2010 private record notes that the Veteran had hearing loss and considerable tinnitus secondary to his "service related otologic injury."  As there is some indication that the referenced otologic injury is associated with the complaints of ear pain noted in association with the non-displaced fracture of the zygomatic arch during service, which the RO characterized as a broken jaw, the record raises a theory of entitlement to secondary service connection for maxillofacial disability, to include as a residual of the head injury during service and as secondary to service-connected tinnitus and hearing loss.  As noted in the introduction, the Veteran is service connected for a residual scar of the head, face, or neck, as a result of the head injury during service.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The Veteran submitted a March 2016 NOD to the RO's March 2016 rating decision that denied service connection for hypothyroidism and a TBI.  A statement of the case (SOC) with respect to those issues is not associated with the file.  As the timely NOD placed these issues in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue a SOC in accordance with respect to the issues of entitlement to service connection for hypothyroidism and a TBI.  This is required unless the matter is resolved by granting the full benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.

2.  Obtain complete VA treatment records since March 2016.  

3.  Take the necessary action regarding the Veteran's request for dental treatment.

4.  After completion of the above, schedule the Veteran for a VA dental/maxillofacial examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a dental/maxillofacial or any other residuals of in-service dental trauma or dental treatment, or whether a dental/maxillofacial or other related disability is caused by or aggravated by service-connected tinnitus and/or hearing loss.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the issue remaining on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


